                    Case 19-15265      Doc 178     Filed 02/02/20     Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND

In Re:                                  )
                                        )
TOUFIC SALIM MELKI                      )      Case No: 19-15265
                                        )      (Chapter 11)
         Debtor                         )
                                        )

                  REQUEST FOR HEARING ON STATUS REPORT/AGENDA

                  TOUFIC SALIM MELKI (the “Debtor”), by and through undersigned counsel,

John D. Burns, Esquire, and The Burns Law Firm, LLC hereby files this Request for Hearing on

Status Report and Agenda, and states as follows:

                  The Debtor has filed a Chapter 11 Case and Plan of Reorganization Status Report

[Dkt. 177] today. The Rule 9019(a) Motion has also been filed by the Debtor, following as

contemplated and agreed the submission of the Domestic Case Motion to the Circuit Court for

Montgomery County, MD as to the domestic relations and financial issues arising therefrom in

this case.

                  A hearing is requested on the Status Motion. The Court is requested to take note

that the undersigned is out of the area Tuesday February 4, 2020 – February 12, 2020; and

February 26, 2020 to March 3, 2020.

                                                      RESPECTFULLY SUBMITTED,
                                                       /s/ John D. Burns               .
                                                       John D. Burns, Esquire (#22777)
                                                       The Burns LawFirm, LLC
                                                       6303 Ivy Lane; Suite 102
                                                       Greenbelt, Maryland 20770
                                                       (301) 441-8780
                                                       info@burnsbankruptcyfirm.com
                                                       Counsel for the Debtor

                                  CERTIFICATE OF SERVICE
                 Case 19-15265      Doc 178     Filed 02/02/20     Page 2 of 2




              I HEREBY CERTIFY THAT on this 2d day of February, 2020, a copy of the
foregoing Request for Hearing re: Status Agenda was served, by first class mail postage prepaid,
or by ECF and those Parties on the Matrix unless otherwise specified upon the following parties
in interest:

VIA ECF:

Lynn A. Kohen lynn.a.kohen@usdoj.gov

Jeffrey M. Orenstein jorenstein@wolawgroup.com

Jeffrey M. Sherman jeffreymsherman@gmail.com,
elmoyer99@gmail.com

US Trustee - Greenbelt USTPRegion04.GB.ECF@USDOJ.GOV

cgowen@gowensilva.com

rstolker@stolker.com

VIA MAIL:

Dr. Toufic Melki
1014 Willow Leaf Way
Potomac, MD 20854

(Matrix of creditors as redacted)

                                                     /s/ John D. Burns   .
                                                    John D. Burns, Esquire
